Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered January 22, 2007, convicting him of criminal possession of a controlled substance in the seventh degree and unlawful possession of marijuana, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to sustain his conviction is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484, 491-492 [2008]). In any event, viewing the evidence in a light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the opportunity of the trier of the fact to view the *730witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Miller, J.P., Angiolillo, Eng and Austin, JJ., concur.